Citation Nr: 1027023	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  08-02 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
residuals of an eye injury, angle recession glaucoma of the right 
eye.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to October 
1957.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (RO) which 
granted service connection for residuals of an eye injury, angle 
recession glaucoma of the right eye, and assigned a 10 percent 
evaluation effective January 27, 2006.  

The Veteran testified at a June 2010 travel Board hearing; the 
hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
appellant if further action is required.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  Where a claimant 
asserts that the disability in question has increased in severity 
since the most recent rating examination, an additional 
examination is appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey 
v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 
121 (1991).

During the Veteran's June 2010 travel Board hearing, he indicated 
that his service-connected eye disability had increased in 
severity since his last VA examination in August 2008.  The Board 
finds, therefore, that a remand for an additional VA examination 
is necessary to address the current severity of the Veteran's 
service-connected residuals of a right eye injury, angle 
recession glaucoma of the right eye.

The Veterans Claims Assistance Act of 2000 (VCAA) requires that 
VA make reasonable efforts to obtain relevant records that the 
claimant has adequately identified and authorized the VA to 
obtain.  38 U.S.C.A. § 5103A (West 2002).  

During the Veteran's Board hearing, he indicated that he 
continued to receive treatment for his eye at the VA medical 
Center in Austin, Texas.  VA treatment records dated up to 
February 2010 have been associated with the claims folder.  On 
remand, the RO/AMC should ensure that all outstanding VA medical 
records are associated with the claims file.  See 38 U.S.C.A. § 
5103A(b); 38 C.F.R. 
§ 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider records 
which were in VA's possession at the time of the decision, 
although not actually in the record before the AOJ, may 
constitute clear and unmistakable error.")

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should obtain any 
outstanding VA treatment records from the 
VA medical center in Austin, Texas and 
should associate them with the claims 
file.  All efforts to obtain these records 
should be detailed in the claims folder. 

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2009). 

2.  The RO/AMC should refer the case for a 
VA eye examination to determine the 
current severity of the Veteran's service-
connected residuals of a right eye injury, 
angle recession glaucoma of the right eye.  
The claims folder must be made available 
to the examiner for review and the 
examination report should reflect that 
such review was completed.  All indicated 
tests should be performed and the findings 
reported in detail.  The examination 
report should comply with all AMIE 
protocols for rating eye disabilities

3.  The RO/AMC must notify the Veteran 
that it is his responsibility to report 
for any VA examination scheduled, and to 
cooperate in the development of the claim.  
The consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

4.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefit sought is not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).
 
